MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                             Oct 05 2017, 9:21 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brian A. Karle                                           Curtis T. Hill, Jr.
Ball Eggleston, PC                                       Attorney General of Indiana
Lafayette, Indiana
                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Edward B. Armstrong,                                     October 5, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         86A03-1703-CR-720
        v.                                               Appeal from the Warren Circuit
                                                         Court
State of Indiana,                                        The Honorable Hunter J. Reece,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         86C01-1207-FC-62



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 86A03-1703-CR-720 | October 5, 2017         Page 1 of 4
[1]   Edward Armstrong appeals the three-year sentence he received after pleading

      guilty to Theft,1 a Class D Felony. Armstrong argues that the fully-executed

      sentence is inappropriate in light of the nature of the offense and his character.

      Finding that the sentence is not inappropriate, we affirm.


                                                       Facts

[2]   In April 2010, Armstrong entered into a contract with JoAnn and Derek

      Puterbaugh. According to the terms of the contract, Armstrong was to build a

      pole barn in exchange for approximately $15,500. The Puterbaughs paid

      Armstrong in two check installments, $7,000 in April 2010 and $8,000 in May

      2010. Armstrong cashed the checks, but did not complete the project. During

      this same time, Armstrong received money for similar projects in Tippecanoe

      County that he also did not complete.


[3]   On July 13, 2012, the State charged Armstrong with Class C felony corrupt

      business influence and Class D felony theft. On February 21, 2017, Armstrong

      pleaded guilty to Class D felony theft in exchange for the dismissal of the Class

      C felony corrupt business influence charge. On March 14, 2017, the trial court

      sentenced Armstrong to three years imprisonment. Armstrong now appeals.




      1
       Ind. Code § 35-43-4-2. We apply the version of the statute in place at the time Armstrong committed the
      offense.

      Court of Appeals of Indiana | Memorandum Decision 86A03-1703-CR-720 | October 5, 2017            Page 2 of 4
                                      Discussion and Decision

[4]   Armstrong argues that the sentence imposed by the trial court is inappropriate

      in light of the nature of the offense and his character. Indiana Appellate Rule

      7(B) gives this Court the authority to revise a sentence if it is inappropriate in

      light of the nature of the offense and the character of the offender. We must

      “conduct [this] review with substantial deference and give ‘due consideration’

      to the trial court’s decision – since the ‘principal role of [our] review is to

      attempt to leaven the outliers,’ and not to achieve a perceived ‘correct’

      sentence. . . .” Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014) (quoting

      Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013)) (internal citations

      omitted).


[5]   For a Class D felony conviction, Armstrong faced a sentence of six months to

      three years with an advisory term of one and one-half years imprisonment.

      Ind. Code § 35-50-2-7(a). Armstrong received a three-year term.


[6]   Regarding the nature of the offense, Armstrong took two separate payments,

      equaling almost $15,500, for a project he did not even start. He stated that he

      knew there was a high probability that he would not uphold his end of the

      contract, and that he took the money anyway.


[7]   With respect to Armstrong’s character, he is fifty-six years old and has an

      extensive criminal history that dates back to 1977. His record includes nearly

      thirty-nine different felony cases and four misdemeanor cases across several

      different states and multiple counties. The offenses include theft, home
      Court of Appeals of Indiana | Memorandum Decision 86A03-1703-CR-720 | October 5, 2017   Page 3 of 4
      improvement fraud, obtaining property by false representation, and

      embezzlement.


[8]   We acknowledge that Armstrong pleaded guilty and accepted responsibility for

      his actions. But Armstrong’s extensive criminal history shows that despite

      many chances over many years, he is unable and unwilling to abide by the rule

      of law. Additionally, he has failed to make required restitution payments in

      other cases, showing a lack of desire to reform his behavior. Under these

      circumstances, we find that the three-year sentence imposed by the trial court is

      not inappropriate in light of the nature of the offense and Armstrong’s

      character.


[9]   The judgment of the trial court is affirmed.


      Bailey, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 86A03-1703-CR-720 | October 5, 2017   Page 4 of 4